   Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 1 of 25




Exhibit A-010
   Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 2 of 25




Exhibit A-011
   Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 3 of 25




Exhibit A-012
   Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 4 of 25




Exhibit A-013
   Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 5 of 25




Exhibit A-014
   Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 6 of 25




Exhibit A-015
   Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 7 of 25




Exhibit A-016
   Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 8 of 25




Exhibit A-017
   Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 9 of 25




Exhibit A-018
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 10 of 25




Exhibit A-019
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 11 of 25




Exhibit A-020
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 12 of 25




Exhibit A-021
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 13 of 25




Exhibit A-022
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 14 of 25




Exhibit A-023
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 15 of 25




Exhibit A-024
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 16 of 25




Exhibit A-025
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 17 of 25




Exhibit A-026
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 18 of 25




Exhibit A-027
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 19 of 25




Exhibit A-028
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 20 of 25




Exhibit A-029
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 21 of 25




Exhibit A-030
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 22 of 25




Exhibit A-031
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 23 of 25




Exhibit A-032
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 24 of 25




Exhibit A-033
  Case 4:20-cv-01208 Document 1-6 Filed on 04/03/20 in TXSD Page 25 of 25




Exhibit A-034
